Citation Nr: 0631567	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for PTSD.  The case was 
before the Board in October 2002 at which time the Board 
conducted additional development of the claim pursuant to 
its authority existing under 38 C.F.R. § 19.9(a)(2).  
Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated the portion of 38 C.F.R. 
§ 19.9(a)(2) allowing Board review of evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Upon 
receipt of additional evidence, the Board remanded the case 
to the RO in October 2003 for review of the evidence 
obtained by the Board.  An RO rating decision dated January 
2004 increased the disability rating for PTSD to 30 percent 
effective to the date of claim.

In a decision dated June 2005, the Board denied the claim of 
entitlement to a rating in excess of 30 percent for PTSD.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (CAVC).  An August 2006 
order by the CAVC vacated the Board's decision and remanded 
the claim pursuant to the terms of a Joint Motion for 
Remand.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The case has been subject to a Joint Motion for Remand 
wherein both parties' have agreed that the veteran was 
prejudiced by inadequate notice and a failure to obtain 
identified VA clinic records.  Without any further 
development having been conducted, the veteran's 
representative has now apparently determined that no 
prejudice has occurred, and has requested the Board to 
proceed with adjudication of the claim by waiving the 
veteran's right to remand the case to the Agency of Original 
Jurisdiction (AOJ).  See Representative letter dated August 
2006.  The Board declines the recent request by the 
veteran's representative, and remands this case pursuant to 
the terms of the Joint Motion for Remand as ordered by the 
CAVC.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Provide the veteran notice which 
complies with the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

2.  Obtain complete clinic records from 
the North Florida/South Georgia Veterans 
Health System since June 2001, to include 
the Jacksonville VA outpatient clinic.

3.  Upon receipt of any additional 
evidence and/or information, schedule the 
veteran for VA PTSD examination.  The 
claims folder should be provided to the 
examiner for review.  All indicated tests, 
studies and interviews should be 
conducted.  The examiner is requested to 
provide a GAF score for the PTSD diagnosis 
and explain what the score represents.

4.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND 
is to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


